EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gerald Halt on 05 August 2021.
The application has been amended as follows:
1.	(Currently Amended) A vehicular motion control device comprising:
	a memory;
	a plurality of sensors that acquire a target trajectory for a vehicle to travel and a travel trajectory of the vehicle; and
	a processor communicably coupled to the memory and the plurality of sensors, wherein the processor is configured to:
		determine whether the vehicle is turning in a same direction as the 
		on a condition that the vehicle is turning in the same direction as the target trajectory, perform a target correction control by controlling a speed of the vehicle,
		on a condition that the vehicle is turning in a direction different from the direction of the target trajectory, the target correction control by controlling the speed of the vehicle is not performed, 
	calculate by subtracting from a travel trajectory curvature,
	on a condition that 

	calculate final longitudinal acceleration control information based on the change in the longitudinal acceleration and driver inputs, 
	send, to at least one actuator, the final longitudinal acceleration control information to change the longitudinal acceleration of the vehicle, and
	control, by the at least one actuator, an increase in the longitudinal acceleration or a decrease in the longitudinal acceleration based on the final longitudinal acceleration control information.
2.	(Previously Presented) The vehicular motion control device according to claim 1, wherein when detecting, via the plurality of sensors, that the vehicle deviates from the target trajectory during the turning of the vehicle and decreasing a radius of a turn of the vehicle, the processor sends the final longitudinal acceleration control information to increase the longitudinal acceleration of the vehicle.
3.	(Previously Presented) The vehicular motion control device according to claim 1, wherein when detecting, via the plurality of sensors, that the vehicle deviates from the target trajectory during the turning of the vehicle and increasing a radius of a turn of the vehicle, the processor sends the longitudinal acceleration control information to decrease the longitudinal acceleration of the vehicle.
4.	(Previously Presented) The vehicular motion control device according to claim 1,  
	wherein the at least one actuator controls a yaw moment of the vehicle,	
	wherein when a lateral deviation of the vehicle is larger than a third threshold value, the processor sends a signal to the at least one actuator and the at least one actuator changes the yaw moment.
5.	(Canceled) 
6.	(Currently Amended) The vehicular motion control device according to claim 4, wherein the at least one actuator includes at least one of a steering angle actuator controlling an actual tire  a vehicle traveling direction and a braking force or a driving force generated in a left tire of the vehicle traveling direction.
7.	(Previously Presented) The vehicular motion control device according to claim 6, wherein when detecting, via the plurality of sensors, that the vehicle deviates from the target trajectory during the turning of the vehicle and decreasing a radius of a turn of the vehicle, the processor sends the final longitudinal acceleration control information to decrease the longitudinal acceleration of the vehicle, and
	when detecting, via the plurality of the sensors, that the vehicle deviates from the target trajectory during the turning of the vehicle and increasing the radius of the turn of the vehicle, the at least one actuator alters the yaw moment so that the actual tire steering angle is increased.
8.	(Original) The vehicular motion control device according to claim 1, wherein the target trajectory is created on the basis of at least one of traveling trajectories calculated on the basis of a geometric shape of a route on which the vehicle travels, a past traveling trajectory of the route on which the vehicle travels, a steering angle of the vehicle, and a vehicle speed.
9.	(Currently Amended) The vehicular motion control device according to claim 1, wherein at least one actuator controls the change in the longitudinal acceleration depending on at least one of 
10-11.	(Canceled). 
12.	(Previously Presented) The vehicular motion control device according to claim 1, wherein the at least one actuator controls the longitudinal acceleration depending on at least one of a driving manner of the vehicle and response characteristic of a yaw rate of the vehicle.
13.	(Previously Presented) The vehicular motion control device according to claim 1, wherein the at least one actuator controls the longitudinal acceleration depending on a distance between the target trajectory and the vehicle.
 alters the longitudinal acceleration only when the target trajectory and a turning direction of the vehicle are the same as each other.
15.	(Currently Amended) A vehicular motion control method including:
	acquiring, via a plurality of sensors, target trajectory of a vehicle and at least one vehicular motion state;
	determine, via a processor, whether the vehicle is turning in a same direction as the 
		on a condition that the vehicle is turning in the same direction as the target trajectory, perform a target correction control by controlling a speed of the vehicle,
		on a condition that the vehicle is turning in a direction different from the direction of the target trajectory, the target correction control by controlling the speed of the vehicle is not performed,
	calculate, via the processor, by subtracting from a travel trajectory curvature;
	on a condition that 
	on a condition that 
	calculate, via the processor, final longitudinal acceleration control information based on the change in the longitudinal acceleration and driver inputs; 
	send, via an input/output device, the final longitudinal acceleration control information to at least one actuator to change the longitudinal acceleration of the vehicle; and
	control, by the at least one actuator, an increase in the longitudinal acceleration or a decrease in the longitudinal acceleration based on the final longitudinal acceleration control information.


Allowable Subject Matter
Claims 1-4, 6-9 and 12-15 are pending and allowed.  Claims 1, 6, 9 and 15 are currently amended.  Claims 5, 10-11 and 16-17 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Kin et al. JP2005289205A teaches providing a vehicular motion control device performing adequate motion control by avoiding the interference of the deceleration control to stably passing a corner with the turn control to eliminate the under-steer and the oversteer of a vehicle. When the deceleration control to control the turning motion is determined by a control quantity determination means for controlling the turning motion, the larger deceleration control quantity is selected by a high-select means by comparing the deceleration control quantity with the deceleration control quantity determined by a corner passing deceleration control quantity determination means, and the operation of an actuator is controlled by the selected deceleration control quantity.			
In regarding to independent claims 1 and 15, Kin taken either individually or in combination with other prior art of record fails to teach or render obvious a vehicular motion control device and method to determine whether the vehicle is turning in a same direction as the target trajectory, on a condition that the vehicle is turning in the same direction as the target trajectory, perform a target correction control by controlling a speed of the vehicle, on a condition that the vehicle is turning in a direction different from the direction of the target trajectory, the target correction control by controlling the speed of the vehicle is not performed, calculate a curvature deviation by subtracting a target trajectory curvature from a travel trajectory curvature, on a condition that the curvature deviation is less than a first threshold, the processor calculates a decrease for a change in a longitudinal acceleration of the vehicle, on a .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667